DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/02/2021 is acknowledged. It is further mention that the arguments sent on 04/01/2021 regarding the election of species are persuasive and thus this Office Action will take into considerations Claims 7-8 & 10-16.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-129084, filed on 07/06/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 & 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 & 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateoka (WO 2007/004290)
Regarding Claim 7, Tateoka discloses a power plant configured to generate power [A power generating plant using a piston type turbine capable of efficiency generating power] using a buoyant body with river water, agricultural water, check dam water, or water-supplied water and sewer water which have small hydropower [liquid (W) is filled into or drained from water tanks] (Abstract), the power plant comprising: 
a water tank (5) [12B] provided with a water inlet (21) [121B] having an opening and closing solenoid valve (22) [“right side” 41A] and a drain port (23) [122B] having an opening and closing solenoid valve (24) [“right side” 42A] for repeating water storage [“water storage” by 12B with valves 41A & 42A] and water drainage [“water drainage” by the combination of 122B & 42A] (FIG. 1 & Claim 1; A water tank from which liquid is poured from above or below, and where downward force liquid is drained); 
a buoyant body (4) [11B] disposed in the water tank (5) [12B], the buoyant body (4) [11B] being configured to ascend in association with a rise of a water level [W] and descend in association with a fall of the water level [W] (FIG. 1 & Claim 1; Motion conversion means for converting the upward / downward movement of the buoyant body in the water tank accompanying the injection of liquid into the water tank or the drainage of the liquid from the water tank into a rotational movement for rotating the generator ( 17, 7), and a power generator using a piston-type turbine): 
a variable capacity tank (2) [12A] configured to take air inside [from the understanding that water acts like air, according to Bernoulli's principle, because BOTH ARE FLUIDS. Bernoulli's principle can be applied to various types of fluid flow. Bernoulli's principle is valid for incompressible flows (e.g. most liquid flows like water) and compressible flows (e.g. gases like air) moving at low Mach numbers] and exhaust air when the variable capacity tank (2) [12A] is pressed downward from above [by 11A], the variable capacity tank (2) [12A] having a changeable filling capacity of air (FIG. 1 & Claim 3; When the water pressure from the liquid accumulated in the water tank reaches a predetermined value, the drain opening / closing valve opens the drain port to drain the liquid accumulated in the water tank, and drains most of the liquid accumulated in the water tank. The power generator using the piston-type water turbine according to claim 1, wherein the power generator is closed): 
a motion conversion device (15) [17] configured to convert the ascending motion of the buoyant body (4) [11B] that ascends by injecting river water, agricultural water, check dam water, or water-supplied water and sewer water from the water inlet (21) [121B] to the water tank (5) [12B] into a motion of pulling up [top of 11A as similarly shown in the present invention] the variable capacity tank (2) [12A] (FIG. 1 & Claim 3; When the water pressure from the liquid accumulated in the water tank reaches a predetermined value, the drain opening / closing valve opens the drain port to drain the liquid accumulated in the water tank, and drains most of the liquid accumulated in the water tank. The power generator using the piston-type water turbine according to claim 1, wherein the power generator is closed);  
a weight (12) [11A] placed on an upper part of the variable capacity tank (2) [12A], the weight (12) [11A] being configured to lower the variable capacity tank (2) [12A] to exhaust air taken [by 122A] in the inside of the variable capacity tank (2) [12A] (FIG. 1, Claim 1 & 3); 
a generator (6) configured to generate power by rotating a turbine utilizing the air exhausted from the variable capacity tank (2) [from mechanisms on from 12A, 11A “left side”] (Claim 8; The drainage (122, 22) force of the upper tank The drained liquid (W) force is guided to the water inlet (121, 21) of the lower tank. A power generator using the piston type water wheel described in 1); and 
a controller (31) configured to control opening and closing motions of the opening and closing solenoid valve (22) of the water inlet (21) and the opening and closing solenoid valve (24) of the drain port (23) provided on the water tank (5) (¶ [0036-0037]; an information processing device such as a computer executes processing according to a program to control the timing of opening and closing the water injection side on-off valve 41 and the drain side on-off valve 42); 
wherein when the buoyant body (4) [11B] ascends in the water tank (5) [12B] by7Application No. Not Yet AssignedDocket No. P200995US00 injecting water, the upper part of the variable capacity tank (2) [12A] is pulled up using the motion conversion device (15) [17] to take air into the inside of the variable capacity tank (2) (¶ [0036-0037]; By repeatedly executing the control of pouring and draining the liquid W into the water tank 12);, and 
the controller (31) is configured to repeat an operation of generating power in which the upper part of the variable capacity tank (2) [12A] is lowered by a weight of the weight (12) [11A] and the air exhausted from the inside of the variable capacity tank (2) [12A] is utilized to rotate the turbine of the generator (6) (¶ [0036-0037]; By repeatedly executing the control of pouring and draining the liquid W into the water tank 12).
Regarding Claim 11, Tateoka disclose the power plant using the buoyant body according to claim 7.
Tateoka discloses the power plant comprising two apparatuses [as shown in FIG. 2] each including a variable capacity tank (2a. 2b) and a water tank (5a. 5b) in which the buoyant body (4) configured to pull up the upper part of the variable capacity tank (2a. 2b) is disposed. wherein exhaust pipes (7a. 7b) respectively connected to the variable capacity tanks (2a, 2b) are connected to the generator (6) as one generator, and the turbine of the generator (6) is rotated alternately utilizing air exhausted from the variable capacity tanks (2a. 2b) [as shown in FIG. 1 and refer to rejected claim 7 referring to the “single apparatus”] (FIG. 1-2 & ¶ [0032]).
Regarding Claim 12, Tateoka disclose a method of generating power [A power generating plant using a piston type turbine capable of efficiency generating power] configured to generate power using a buoyant body with river water, agricultural water, check dam water, or water-supplied water and sewer water, which have small hydropower [liquid (W) is filled into or drained from water tanks] (Abstract) (Abstract), the method comprising: 
injecting river water, agricultural water, check dam water, or water-supplied water and sewer water into the water tank (5, 5a, 5b) [12B] with an opening and closing solenoid valve (22) [“right side” 41A] of a water inlet (21) [121B] "opened" and with an opening and closing solenoid valve (24) [“right side” 42A] of a drain port (23) [122B] "closed" to raise the buoyant body (4) [11B] as a water level of a water tank (5. 5a. 5b) [12B] rises (FIG. 1 & Claim 1; Motion conversion means for converting the upward / downward movement of the buoyant body in the water tank accompanying the injection of liquid into the water tank or the drainage of the liquid from the water tank into a rotational movement for rotating the generator ( 17, 7), and a power generator using a piston-type turbine); 
pulling up an upper part [top of 11A as similarly shown in the present invention] of a variable capacity tank (2, 2a, 2b) [12A] using a motion conversion device (15) [17] in the raising motion of the buoyant body (4) [11A] to fill an inside [from the understanding that water acts like air, according to Bernoulli's principle, because BOTH ARE FLUIDS. Bernoulli's principle can be applied to various types of fluid flow. Bernoulli's principle is valid for incompressible flows (e.g. most liquid flows like water) and compressible flows (e.g. gases like air) moving at low Mach numbers] of the variable capacity tank (2, 2a, 2b) [12A] with air when the buoyant body (4) is raised (FIG. 1 & Claim 3; When the water pressure from the liquid accumulated in the water tank reaches a predetermined value, the drain opening / closing valve opens the drain port to drain the liquid accumulated in the water tank, and drains most of the liquid accumulated in the water tank. The power generator using the piston-type water turbine according to claim 1, wherein the power generator is closed);   
upon filling the inside of the variable capacity tank (2, 2a, 2b) [12A] with the air, lowering the variable capacity tank (2, 2a, 2b) [12A] with gravity of a weight (12) [11A] placed in the upper part of the variable capacity tank (2, 2a, 2b) [12A] to exhaust the air taken into the inside of the variable capacity tank (2, 2a, 2b) [12A] for generating power by rotating a turbine of a generator (6) utilizing the air to be exhausted (FIG. 1 & Claim 1; Motion conversion means for converting the upward / downward movement of the buoyant body in the water tank accompanying the injection of liquid into the water tank or the drainage of the liquid from the water tank into a rotational movement for rotating the generator ( 17, 7), and a power generator using a piston-type turbine.): and 
draining the water from the water tank (5, 5a, 5b) after the opening and closing solenoid valve (22) of the water inlet (21) is "closed" and the opening and closing solenoid valve (24) of the drain port (23) is "opened", lowering the buoyant body (4) as the water level of the water tank (5. 5a, 5b) falls, and again repeating the raising motion of the buoyant body (4) to generate power (FIG. 1 & Claim 1; Motion conversion means for converting the upward / downward movement of the buoyant body in the water tank accompanying the injection of liquid into the water tank or the drainage of the liquid from the water tank into a rotational movement for rotating the generator ( 17, 7), and a power generator using a piston-type turbine).
Regarding Claim 13, Tateoka disclose the method of generating power using the buoyant body according to claim 12, wherein two apparatuses each including a variable capacity tank (2a, 2b) and a water tank (5a, 5b) in which the buoyant body (4) configured to pull up the upper part of the variable capacity tank (2a. 2b) is disposed (As shown in FIG. 2 where the figure shows multiple apparatuses, showing each apparatus is shown in FIG. 1 & ¶ [0032]);
river water, agricultural water, check dam water, or water-supplied water and sewer water is first injected into one water tank (5a), the buoyant body (4) is raised as the water level of the water tank (5a) rises, and air is taken into one variable capacity tank (2a), power is generated by rotating the turbine of the generator (6) utilizing the air exhausted from the one variable capacity tank (2a), the air is exhausted from the one variable capacity tank (2a) and water is simultaneously injected into another water tank (5b), the buoyant body (4) is raised as the water level of the water tank (5b) rises, and air is taken into the other variable capacity tank (2b), and upon completion of exhaustion from the one variable capacity tank (2a), the turbine of the generator (6) is rotated using air to be exhausted from the other variable capacity tank (2b), and power is continuously generated alternately utilizing air exhausted from the two variable capacity tanks (2a. 2b) (FIG. 1 & Claim 3; When the water pressure from the liquid accumulated in the water tank reaches a predetermined value, the drain opening / closing valve opens the drain port to drain the liquid accumulated in the water tank, and drains most of the liquid accumulated in the water tank. The power generator using the piston-type water turbine according to claim 1, wherein the power generator is closed).
Regarding Claim 14, Tateoka disclose the power plant using the buoyant body according to claim 8.
Tateoka disclose the power plant comprising two apparatuses each including a variable capacity tank (2a, 2b) and a water tank (5a, 5b) in which the buoyant body (4) configured to pull up the upper part of the variable capacity tank (2a, 2b) is disposed. wherein exhaust pipes (7a, 7b) respectively connected to the variable capacity tanks (2a, 2b) are connected to the generator (6) as one generator, and the turbine of the generator (6) is rotated alternately utilizing air exhausted from the variable capacity tanks (2a. 2b) [as shown in FIG. 1 and refer to rejected claim 7 referring to the “single apparatus”] (FIG. 1-2 & ¶ [0032]).
Regarding Claim 15, Tateoka disclose the power plant using the buoyant body according to claim 9.
Tateoka disclose the power plant comprising two apparatuses each including a variable capacity tank (2a, 2b) and a water tank (5a, 5b) in which the buoyant body (4) configured to pull up the upper part of the variable capacity tank (2a, 2b) is disposed, wherein exhaust pipes (7a, 7b) respectively connected to the variable capacity tanks (2a. 2b) are connected to the generator (6) as one generator, and the turbine of the generator (6) is rotated alternately utilizing air exhausted from the variable capacity tanks (2a, 2b) [as shown in FIG. 1 and refer to rejected claim 7 referring to the “single apparatus”] (FIG. 1-2 & ¶ [0032]).
Regarding Claim 16, Tateoka disclose the power plant using the buoyant body according to claim 10.
Tateoka disclose the power plant comprising two apparatuses each including a variable capacity tank (2a, 2b) and a water tank (5a, 5b) in which the buoyant body (4) configured to pull up the upper part of the variable capacity tank (2a, 2b) is disposed. wherein exhaust pipes (7a, 7b) respectively connected to the variable capacity tanks (2a, 2b) are connected to the generator (6) as one generator, and the turbine of the generator (6) is rotated alternately utilizing air exhausted from the variable capacity tanks (2a, 2b) [as shown in FIG. 1 and refer to rejected claim 7 referring to the “single apparatus”] (FIG. 1-2 & ¶ [0032]).
Allowable Subject Matter
Claims 8 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832